STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 22, 2017
              Plaintiff-Appellant,

v                                                                  No. 331440
                                                                   Wayne Circuit Court
CALVIN TILLMAN,                                                    LC No. 15-008846-01-FC

              Defendant-Appellee.


Before: JANSEN, P.J., and MURPHY and BORRELLO, JJ.

PER CURIAM.

        The trial court granted defendant’s motion to suppress evidence with respect to cocaine
that had been found in defendant’s vehicle after it was stopped by police shortly after midnight
on October 2, 2015. On the basis of the suppression ruling, the trial court dismissed the charges
against defendant, which had consisted of possession with intent to deliver more than 1,000
grams of cocaine, MCL 333.7401(2)(a)(i), and possession of more than 1,000 grams of cocaine,
MCL 333.7403(2)(a)(i). The prosecution appeals as of right, and we reverse and remand for
reinstatement of the charges.

       A trial court's factual findings at a suppression hearing are reviewed for clear error.
People v Williams, 472 Mich. 308, 313; 696 NW2d 636 (2005). “Clear error exists when the
reviewing court is left with a definite and firm conviction that a mistake was made.” People v
Hornsby, 251 Mich. App. 462, 466; 650 NW2d 700 (2002). “But the application of constitutional
standards regarding searches and seizures to essentially uncontested facts is entitled to less
deference; for this reason, we review de novo the trial court's ultimate ruling on the motion to
suppress.” Williams, 472 Mich. at 313. The Fourth Amendment of the United States
Constitution and Const 1963, art 1, § 11, secure the right of the people to be free from
unreasonable searches and seizures. People v Brown, 279 Mich. App. 116, 130; 755 NW2d 664
(2008). The touchtone of any Fourth Amendment analysis is reasonableness, and reasonableness
is measured by examination of the totality of the circumstances. Williams, 472 Mich. at 314.

       “One of the well-established exceptions to the warrant requirement is known as the
automobile or motor vehicle exception,” which “is premised on an automobile's ready mobility
and pervasive regulation[.]” People v Kazmierczak, 461 Mich. 411, 418; 605 NW2d 667 (2000).
The Kazmierczak Court stated:



                                               -1-
                [I]f a car is readily mobile and probable cause exists to believe it contains
         contraband, the Fourth Amendment permits police to search the vehicle without
         more. Thus, under the automobile exception, the police may search a motor
         vehicle without the necessity of first obtaining a warrant if probable cause to
         support the search exists. [Id. at 418-419 (citations omitted).]

       “A police officer who witnesses a person violating . . . [the Motor Vehicle Code] . . .,
which violation is a civil infraction, may stop the person, detain the person temporarily for
purposes of making a record of vehicle check, and prepare and subscribe, as soon as possible and
as completely as possible, . . . a written citation[.]” MCL 257.742(1). A traffic stop is generally
not unlawful and does not violate the Fourth Amendment if the officer conducting the stop has
probable cause or a reasonable and articulable suspicion to believe that a violation of the Motor
Vehicle Code had been committed or was occurring. People v Davis, 250 Mich. App. 357, 363;
649 NW2d 94 (2002); People v Williams, 236 Mich. App. 610, 612; 601 NW2d 138 (1999).

        In the present case, defendant’s vehicle caught the attention of two officers in their police
cruiser when they observed it traveling down a side street. The officers became suspicious upon
witnessing defendant turn off the vehicle’s headlights while still moving on the roadway just
moments before pulling his vehicle over to the curb, where defendant stopped for a minute or so
before pulling away from the curb and proceeding. When the officers eventually pulled
defendant’s vehicle over to the side of the road, one officer approached the driver’s side of
defendant’s vehicle and the other officer stationed himself at the passenger-side front door for
purposes of safety. Defendant was informed that he had been stopped because he was observed
driving without his headlights on, although he was later given a citation for failing to activate his
turn signal when pulling away from the curb. We conclude that the police had the authority to
make the stop for failure to have the headlights activated while defendant was driving on the
roadway, even though it was for a very short distance, MCL 257.684(a).1 There was a clear
violation of the statute. Accordingly, we find it unnecessary to examine whether MCL 257.6482

1
    MCL 257.684(a) provides:
                  Every vehicle upon a highway within this state at any time from a half
         hour after sunset to a half hour before sunrise and at any other time when there is
         not sufficient light to render clearly discernible persons and vehicles on the
         highway at a distance of 500 feet ahead shall display lighted lamps and
         illuminating devices as hereinafter respectively required for different classes of
         vehicles, subject to exceptions with respect to parked vehicles as hereinafter
         stated. When lighted lamps and illuminated devices are required by law no
         vehicle shall be operated upon any highway of this state with only the parking
         lights illuminated on the front of the vehicle.
2
    MCL 257.648(1) provides:
                The operator of a vehicle or bicycle upon a highway, before stopping or
         turning from a direct line, shall first determine that the stopping or turning can be
         made in safety and shall give a signal as required in this section.


                                                 -2-
required defendant to activate his turn signal before pulling away from the curb or, assuming no
such requirement, whether it would constitute a reasonable mistake of law for an officer to
believe that the statute mandated activation of a turn signal. See Heien v North Carolina, 574
US __; 135 S. Ct. 530, 536; 190 L. Ed. 2d 475 (2014).

        Once properly stopped, the police viewed, from a position outside the vehicle, a large
amount of cash in the front passenger area, which money was described as being at least six
inches thick and in multiple rubber-banded bundles.3 Defendant claimed that he was collecting
rent. We reiterate that the stop occurred shortly after midnight. At this juncture, the police
officers returned to their cruiser and ran defendant’s name through the Law Enforcement
Information Network (LEIN); there were no outstanding warrants. The officers debated on how
to proceed and decided to let defendant leave. Both officers returned to defendant’s vehicle, and
one of them handed defendant his license and registration, informing defendant that he was free
to go, while the other officer was again stationed at the passenger side of the vehicle. As the
officers began walking back to their police cruiser, the officer who had been standing next to the
passenger side of defendant’s vehicle noticed, with the aid of his flashlight and while glancing
into defendant’s vehicle near the rear right door of the car, a package wrapped in silver
cellophane and plastic sticking halfway out from underneath the front passenger seat. The
officer opined, on the basis of his experience, that the package had the classic appearance of
wrapped narcotics. The officer informed his partner of what he had observed, and defendant was
then asked to unlock the back doors, at which point the police removed the package and asked
defendant about its contents. Defendant replied that it was cocaine, and he was promptly
arrested.

       In Texas v Brown, 460 U.S. 730, 739-740; 103 S. Ct. 1535; 75 L. Ed. 2d 502 (1983), the
United States Supreme Court made the following observations that we find pertinent to our
analysis:

               The Court of Criminal Appeals stated that it did not question the validity
       of the officer's initial stop of appellant's vehicle as a part of a license check, . . .
       and we agree. It is likewise beyond dispute that [the officer’s] action in shining
       his flashlight to illuminate the interior of Brown's car trenched upon no right
       secured to the latter by the Fourth Amendment. . . . Numerous other courts have
       agreed that the use of artificial means to illuminate a darkened area simply does
       not constitute a search, and thus triggers no Fourth Amendment protection.

              Likewise, the fact that [the officer] changed his position and bent down at
       an angle so he could see what was inside Brown's car . . . is irrelevant to Fourth
       Amendment analysis. The general public could peer into the interior of Brown's


3
  In Williams, 472 Mich. at 315, our Supreme Court discussed the nature and scope of a valid
traffic stop, recognizing that circumstances can evolve once a motorist is stopped for a traffic
violation that may justify further inquiry.




                                                 -3-
         automobile from any number of angles; there is no reason [the officer] should be
         precluded from observing as an officer what would be entirely visible to him as a
         private citizen. There is no legitimate expectation of privacy, shielding that
         portion of the interior of an automobile which may be viewed from outside the
         vehicle by either inquisitive passersby or diligent police officers. In short, the
         conduct that enabled [the officer] to observe the interior of Brown's car and of his
         open glove compartment was not a search within the meaning of the Fourth
         Amendment. [Citations, quotation marks, alteration brackets, and ellipses
         omitted.][4]

        Accordingly, here, the officer’s observation of the package in defendant’s vehicle, after a
valid traffic stop and within a reasonable time following the stop, did not constitute a search
within the meaning of the Fourth Amendment. And when consideration of the package, which,
again, was wrapped in a manner characteristic of drug packaging, is taken in conjunction with
consideration of the vast amount of cash discovered in the front passenger area, along with
defendant’s suspicious act of shutting off his headlights before parking and his dubious
explanation regarding the presence of the cash, there easily existed sufficient evidence to
establish probable cause to search the vehicle for contraband under the automobile exception to
the warrant requirement. See Kazmierczak, 461 Mich. at 418-419. To the extent that the trial
court did not believe that the officer saw the package of cocaine before opening the car door, all
of the testimony, and especially the video from the police cruiser, established beyond any
reasonable dispute that there was no basis whatsoever for any such determination by the court.
Indeed, the video corroborated entirely the officers’ accounts of what transpired and the
sequence of events as relevant to the constitutional analysis. Thus, even though we appreciate
that deference is given to the trial court in assessing the credibility of witnesses, People v
Tierney, 266 Mich. App. 687, 708; 703 NW2d 204 (2005), we cannot do so in this case in light of
the record.

        Reversed and remanded for reinstatement of the charges against defendant. We do not
retain jurisdiction.



                                                              /s/ Kathleen Jansen
                                                              /s/ William B. Murphy
                                                              /s/ Stephen L. Borrello



4
    In People v Valoppi, 61 Mich. App. 470, 479; 233 NW2d 41 (1975), this Court similarly stated:
                 A car is not a home. An automobile runs and stops on the public roads,
         where viewers may crawl under it or press their faces against its windows. Its
         exterior and much of its interior are within the plain view of the casual or
         purposeful onlooker, and thus are not protected by the Fourth Amendment from
         searching eyes. [Citations and quotation marks omitted.]


                                                 -4-